Case 6:20-cv-06111-SOH-MEF Document 2                   Filed 09/30/20 Page 1 of 1 PageID #: 19




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

LINDA TUNNELL                                                                             PLAINTIFF

v.                              Case No. 4:19-cv-00852-KGB-JTR

LINGO, Lieutenant/Jail Administrator,
Hot Spring County Jail                                                                  DEFENDANT


                                               ORDER

        Plaintiff Linda Tunnell has submitted this 42 U.S.C. § 1983 case for filing in this district.

However, from the facts alleged and the defendant named, it appears that venue properly lies in

the Western District of Arkansas. See 28 U.S.C. § 1391(b). Accordingly, the Court finds that the

interests of justice would best be served by transferring this case to the United States District Court

for the Western District of Arkansas. 28 U.S.C. § 1406(a) (“The district court of a district in which

is filed a case laying venue in the wrong division or district shall dismiss, or if it be in the interest

of justice, transfer such case to any district or division in which it could have been brought.”).

        The Clerk of the Court is directed to transfer immediately Ms. Tunnell’s entire case file to

the United States District Court for the Western District of Arkansas.

        It is so ordered this 30th day of September, 2020.

                                                        _________________________________
                                                        Kristine G. Baker
                                                        United States District Judge
